DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of August 22, 2022 have been fully and carefully considered.  Applicant has amended the claims to include the amount of Citrus medica Linn or extract thereof which is added to the cyanobacteria contaminated water for treatment, which overcomes the 35 USC 112(a) rejection which was discussed and agreed to upon in the telephonic interview with applicant’s representative on July 19, 2022.  Regarding newly added claims, the claims reflect the discussion between applicant’s representative and the Examiner and recite the volumetric limitations of treated volume of liquid and the citrus medica Linn composition added to treat the contaminated water.  The concept of inhibiting growth and proliferation of cyanobacteria in water by the addition an effective amount of Citrus medica Linn has not been taught or fairly suggested singularly or in combination by the prior art.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771